Citation Nr: 1131983	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for headaches associated with Bell's palsy.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran in December 2005 requested a hearing before a Veterans Law Judge, but he failed to show without cause for the hearing scheduled in June 2009.  

In January 2010, the Board remanded the case for additional development.  Also in January 2010, claims of service connection for two different disabilities were also remanded, but those claims are no longer in appellate status as they were favorably decided in a May 2011 rating decision.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The headaches associated with Bell's palsy are manifested by daily headache pain, generally on the right side, that is controlled with medication; there is no evidence of characteristic prostrating attacks occurring on an average of once a month.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for headaches associated with Bell's palsy have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for headaches as secondary to service-connected Bell's palsy, by letter dated in February 2005.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for headaches.  Dingess, 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the Veteran's service treatment records and VA records.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in June 2005 and May 2010.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the headaches to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

In a rating decision in August 2005, the RO granted service connection for headaches associated with service-connected Bell's palsy, and assigned an initial rating of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Codes 8207-8100.  

The Veteran's Bell's palsy is already evaluated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8207, for severe incomplete paralysis of the seventh (facial) cranial nerve.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months warrant a 10 percent rating.  The criteria for a 30 percent rating for migraine headaches are characteristic prostrating attacks occurring on an average of once a month over the last several months.  

The criteria for a 50 percent rating are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The term "productive of severe economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran essentially contends that the 10 percent rating assigned to his headache disability does not adequately reflect the level of severity of his condition.  In August 2005, he asserted that he had daily headaches that lasted on average of six to seven hours and occasionally lasting for days at a time.  He stated that he took Vicodin daily and lost a lot of work due to headaches.  In a statement received in December 2005, he asserted that his headaches were chronic and that he had them daily.  He reasserted that his employment had suffered because he had to take time off for the headaches.  In a March 2006 statement, he indicated that the reason he had not missed a great deal more work with prostrating attacks was because he was taking a high level of medication to control the daily pain.  

The Veteran submitted a statement of his leave history at work for the period from January to May 2006, showing that he took approximately 200 hours of annual leave (some in lieu of sick leave) and sick leave, as well as nearly 100 hours of leave without pay (some in lieu of sick leave).  The medical reasons for taking such significant amounts of leave are not reflected in the record, and it is noted that in an August 2006 claim for a total disability compensation rating based on individual unemployability, the Veteran asserted that it was solely his service-connected lumbar strain that prevented him from securing or following any substantially gainful occupation.  

In this case, the pertinent medical evidence consists of VA outpatient and examination reports and private treatment records.  





At the time of a VA neurological examination in June 2005, the Veteran complained of right-sided headaches as sequelae to his right seventh nerve palsy.  Since the onset of an episode of Bell's palsy in 2003, the Veteran reported having problems with throbbing headaches, which were localized in the right temporal-maxillary area between the ear and eye.  They were variable in onset, as he might go a week without a headaches and then have frequent or constant headaches of up to three weeks.  He often worked despite his mild throbbing, with occasional sharp shooting pains.  He also reported incapacitating headaches that kept him from work at the post office.  He reported that he had used 240 hours of sick leave due to the incapacitating headaches.  He took Vicodin when the headaches were worse, and otherwise he took over-the-counter analgesics.  The diagnosis was neuritis of the right seventh cranial nerve, with sequelae of chronic persistent unilateral headaches (cranial neuralgia).  

VA outpatient records, dated beginning in 2004, show that the Veteran received treatment for ongoing headache disability through a neurologist.  His symptoms of right-sided headaches were controlled with narcotics, most often with Vicodin (hydrocodone).  In June 2005, he had some chronic headaches and neck pain for which he took hydrocodone and gabapentin.  In August 2005, he reported an increase in the number and duration of headaches.  He was then seen by a physician in the neurology clinic, where it was reported that Vicodin worked fairly well on the mostly right-sided headaches but only lasted for about six hours of pain relief.  The Veteran's dosage was then increased.  In October 2005 and November 2005, the Veteran requested Vicodin for his stress headaches, as it was noted that the narcotic helped in the past.  In April 2006, he complained of frequent migraines in the past week and that Vicodin was not helping.  

Private records from North Austin Medical Center, undated, and from Seton Northwest Hospital, dated in April 2006 and May 2006, indicate that the Veteran was seen for nonspecific headache or migraine headache and was prescribed a narcotic for pain relief.  



At the time of a May 2006 VA neurological examination to assess Bell's palsy, it was noted that the Veteran complained of pain essentially all the time and used a lot of sick leave due to the pain and the sedative effects of the pain medication.  He took four Vicodin per day, as well as gabapentin.  Symptoms of right-sided headaches were associated with the Bell's palsy.  

Private records from E.W., M.D., show that in June 2006 the Veteran was seen with complaints of vomiting and migraine headache.  His appearance was "prostrated" and he was positive for photophobia, among certain gastrointestinal findings.  The diagnoses were gastritis, migraine headache, dehydration, and diabetes mellitus. 

At the time of a VA general medical examination in December 2006, it was noted that there was no change in the history of the Veteran's Bell's palsy with headaches, as taken from the May 2006 examination.  It was also noted that the Veteran medically retired as a custodian from the postal service in July 2006 due to a lower back condition.  The examiner found that the Veteran was unable to function in his previous occupational environment but was able to function in a more sedentary office-type environment, about which the Veteran expressed some interest. 

At the time of a December 2007 VA examination to determine the need for regular aid and attendance or housebound status, the Veteran was found not to meet the medical criteria for such assistance.  The Veteran's headache disability was not specifically mentioned in the report.  Nor was there any reference to headaches in an earlier VA examination for housebound status or permanent need for regular aid and attendance conducted in April 2007.  

At the time of a VA neurological examination in March 2008 to assess the Veteran's headaches and spine disability, it was noted that the Veteran was followed in the past by the neurology clinic but was discharged from there in June 2007 due to a stable condition.  The Veteran reported that his symptoms seemed to be worsening.  



The examiner described the Veteran's complaints of chronic severe aching pain to the right side of the face that radiated to the right neck and shoulder muscles, with partial paralysis of the right face.  He reported constant photophobia and required dark glasses when outside.  Additional symptoms related to the Veteran's Bell's palsy were noted.  The examiner stated that there were no periods of incapacitations.  The current treatment included Vicodin, and the diagnosis was recurrent Bell's palsy with residuals of chronic headache and seventh nerve palsy/incomplete paralysis.  

VA outpatient records in July 2008 and August 2008 indicate that the Veteran reported more right sided headaches for which he sought relief at the emergency room.  He desired an increase in his Vicodin dosage, which was granted, and in September 2008 it was reported that the Vicodin had helped him "tremendously".  Records in 2010 show that the Veteran was taking methadone (one record shows that he took methadone for chronic low back pain), and that he reported that narcotic/prescription medicine worked and controlled his pain well.  These records do not show complaints of pain specifically in reference to headaches; rather, they show a diagnosis of chronic pain.  

At the time of a VA examination in May 2010 to assess the Veteran's headaches, the Veteran reported that his headaches occurred daily, lasting all day.  He took methadone, which helped.  His triggers were the sun.  He felt a sharp sensation to the right temporal area.  He denied any nausea but did have photophobia and phonophobia.  There were no functional limitations as the headaches were constant.  He also had dark sunglasses that he wore in the sunlight, which helped.  There were no prostrating attacks.  In the impression, the examiner found no documentation of a migraine on review of the claims files.  

Based on a review of the foregoing, to include medical evidence and the Veteran's own statements regarding frequency, duration, and severity of headaches, the Board finds that the headaches associated with Bell's palsy are not shown to more nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.  


The medical evidence does not indicate that for the period considered in this appeal the Veteran experienced the equivalent of migraine headaches that were characteristically prostrating.  Rather, the evidence shows that his headaches were generally constant and were perhaps problematic at times to such an extent that he requested additional pain medication at an emergency room, but that the headaches were not incapacitating and did not generally interfere with his daily functioning.  He adjusted to photophobia with the use of dark sunglasses, and his prescription medication helped him control or manage the pain.  

Further, the Veteran's claimed use of over 240 hours of leave from work due to headaches is not supported by the record of his leave usage (which does not list the medical reason or reasons for leave), nor is it consistent with his claim of unemployability due solely to a service-connected low back disability which was filed in August 2006, just after his job retirement for medical reasons (a VA examination report in December 2006 noted that retirement was based on a low back disability).  In fact, VA examination reports of record indicate that other than the headache disability the Veteran has numerous physical disabilities evaluated as 10 percent disabling and three physical disabilities evaluated at more than 10 percent disabling, many which may reasonably be found to interfere with the Veteran's employment as a custodian at the post office.  

Although the Veteran is deemed competent to describe his symptoms of a headache disability, his statements regarding the extent to which these symptoms impacted his ability to work are thus not found to be a credible.  

In sum, the Veteran's headache disability picture does not meet the criteria for a higher rating under Code 8100.  Although the record reflects that the Veteran's daily headaches are monitored by medical professionals, his disability is shown to be controlled through medication and is not characteristic of prostrating attacks.  





As this is an initial rating case, consideration has been given to "staged ratings" for headaches associated with Bell's palsy over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board concludes that from the effective date of service connection in June 2005 the Veteran has not satisfied the criteria for a 30 percent rating under Code 8100.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran is currently unemployed, and has been since the summer of 2006 when he was medically retired from the post office based on a low back disability, as asserted by the Veteran on an August 2006 claim for a total disability compensation rating based on individual unemployability and as noted in a December 2006 VA examination report.  His headache condition at that time and since then has been manifested by right-sided temporal area pain, initially intermittent and then progressively worse to the point where he has constant, daily headaches that are managed through prescription medication.  



His headaches were not among the list of disabilities in a March 2007 VA vocational rehabilitation report, which determined that it was not feasible for the Veteran to achieve a vocational goal on the basis of his disability conditions.  In short, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria.

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for headaches associated with Bell's palsy is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


